

115 S1932 IS: Wildfire Mitigation Assistance Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1932IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Bennet (for himself, Mr. Crapo, Mr. Tester, Mr. Risch, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for certain
			 wildfire mitigation assistance.
	
 1.Short titleThis Act may be cited as the Wildfire Mitigation Assistance Act.
		2.Wildfire mitigation assistance
 (a)In GeneralSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
						(d)Hazard Mitigation Assistance
 (1)In generalWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area or related area affected by a fire for which assistance was provided under this section.
 (2)Minimum amountNotwithstanding section 404(a), the President may establish a minimum amount of hazard mitigation assistance to be provided for a wildfire or fire complex under this subsection..
 (b)Conforming AmendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a))— (A)by inserting before the first period , or any area in which assistance was provided under section 420; and
 (B)in the third sentence, by inserting or event under section 420 after major disaster each place that term appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place that term appears.
 (c)Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Appropriations Committees of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) (as amended by section 2(a)(2)).